DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the Group I, claims 19-32, in the reply filed on 5/12/2022 is acknowledged.
Claims 33-38 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.
Claims 19-32 as filed on 2/05/2021 are under examination in the instant office action. 
Claim Rejections - 35 USC § 112
Indefinite
Claims 19-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite designation of strains by the internal designations (OLL1251 and OLS34290) which creates ambiguity in the claims. For example, the strains disclosed in this application could be designated by some other arbitrary means, or the assignment of the strain names could be arbitrary changed to designate other strains. If either event occurs, one’s ability to determine the metes and bounds of the claims would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204,208 (CCPA 1070). Amendment of the claims to refer to the deposit accession numbers of the claimed strains in International depositary collections recognized under Budapest treaty would obviate this rejection (see specification page 8, par. 0034-0035).
				          Deposit
Claims 19-32 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims require one of ordinary skill in the art to have access to specific microorganisms Lactobacillus delbrueckii ssp bulgaricus OLL1251 (NITE BP 02703) and Streptococcus thermophilus OLS3290. 
Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganisms. The specification does not disclose a repeatable process to obtain the microorganisms and it is not clear from the specification or record that the microorganisms is readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because NITE has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection.
The copy of deposit receipt for strain Lactobacillus delbrueckii ssp bulgaricus OLL1251 NITE BP 02703 has ben filed (see papers filed on 2/05/2002). 
Copy of deposit receipt for strain Streptococcus thermophilus OLS3290 has no been filed and is not on the record. The depository collection is unclear.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claim recites a method of administering a composition a product fermented by bacteria together with a phytochemical to a generic human or animal.  with several bacterial species. The claimed bacteria Lactobacillus delbrueckii ssp bulgaricus OLL1251 (NITE BP 02703) and Streptococcus thermophilus OLS3290 appear to be naturally occurring bacteria in view of specification (page 8); and they would be found in edible fermented products and, thus, in gut or in fecal samples. All claimed phytochemicals  are naturally occurring compounds that are present/found in natural vegetable products.  The subject under treatment is a generic. Thus, an edible composition is administered for ingestion of unlimited population. Therefore, the method as claimed is a mere act of eating and or of basic nutrition which is a natural phenomenon.
This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed method,  and the claimed method as a whole is nothing more than an attempt to generally link the claimed invention to a particular technological environment.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/091988 (Yamasaki et al) and US 4,965,079 (Hose et al).
WO 2014/091988 discloses a product in a form of food comprising a soy milk fermented by lactic bacteria, which provides for increased amount of  phytochemical such as isoflavone aglycone for easy ingestion (see abstract; see machine translation page 1, par. 1 and paragraph bridging pages 20 and 21).  The lactic bacteria converts poorly water soluble phytochemical isoflavone glycosides to isoflavone aglycone (machine translation page 3, lines 4-5). Thus, the cited document teaches a method for promoting intake of poorly water-soluble phytochemical by administering for human ingestion a lactic bacteria fermented product together with poorly water-soluble phytochemical as encompassed for the claimed method. In particular, the lactic acid bacteria used for fermentation is Lactobacillus delbrueckii ssp bulgaricus  (see machine translation page 10 and/or page 12). 
Although the cited WO 2014/091988  does not explicitly describe the use of the claimed strain OLL1251, it teaches the use of various representatives belonging to Lactobacillus delbrueckii ssp bulgaricus  as equivalents for converting phytochemical such as isoflavone into easily ingestible forms. In alternative, it is also noted that the presence of the viable cells of the specific strain OLL1251 is not necessarily required for the final product to be administered as claimed and in view of specification that describes filtration and sterilization of fermented product (see page 9, lines 9-15). Thus, the product of the cited document that is fermented by various strains of  Lactobacillus delbrueckii ssp bulgaricus  can not be clearly distinguished from the product that is administered in the claimed method. 
Further, although the cited WO 2014/091988  does not explicitly describe that the lactic bacteria fermented product contains polysaccharide, it is a common knowledge that lactic bacteria produce polysaccharides and that lactic bacteria fermented products contain polysaccharides including fermentations by Lactobacillus delbrueckii ssp bulgaricus (synonym of Lactobacillus bulgaricus) on various fermentation substrates or various lactic bacteria nutritive substances; for example: see US 4,965,079 col. 3, lines 9-18; col. 4, lines 26-30). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to practice administration of a product with poorly soluble and digestible phytochemicals fermented by lactic bacteria belonging to Lactobacillus delbrueckii ssp bulgaricus with a reasonable expectation of success in promoting intake of poorly water soluble and digestible phytochemicals because lactic bacteria belonging to Lactobacillus delbrueckii ssp bulgaricus provide for conversion of phytochemicals and for increased amounts of easy digestible phytochemicals as taught by WO 2014/091988. The use of various stains Lactobacillus delbrueckii ssp bulgaricus is considered to be a substation of equivalents. One of skill in the art would clearly  recognize or acknowledge that lactic bacteria fermented product contains polysaccharides as a fermentation product. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
With respect to claims 21 and 22 it is noted that dissolution rates  depend on various conditions including temperatures and stirring. Moreover, phytochemicals of the cited reference including isoflavones are the same as claimed, and, thus, they are reasonably expected to have about same dissolution rates as intended for administering the claimed product. 
 With respect to claims 23-26 and 28, it is noted that phytochemicals of the cited reference including isoflavones including genestein, which is isoflavone, are the same as recited in claims. 
As applied to claim 29: in the method of the cited WO 2014/091988 the product is a fermented milk or fermented soy milk.
As applied to claims 30-32: in the method of the cited WO 2014/091988 the product is provided in a form of food or drink (English abstract) with a fermentation product by lactic bacteria as a main ingredient as explained above. 
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

 Claims 19-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/091988 (Yamasaki et al) and US 4,965,079 (Hose et al) as applied to claims 19, 21-26 and 28-32 above, and further in view of WO 2015068790 (Inoue et al).
The cited WO 2014/091988 (Yamasaki et al) and US 4,965,079 (Hose et al) as above. 
WO 2014/091988 (Yamasaki et al) is relied upon for the teaching of a method for promoting intake of poorly water-soluble phytochemicals including flavonoids by administering for human ingestion a lactic bacteria fermented product together with poorly water-soluble phytochemicals. In particular, the lactic acid bacteria used for fermentation is Lactobacillus delbrueckii ssp bulgaricus  (see machine translation page 10 and/or page 12); and the product is fermented milk. In view of the teaching by US 4,965,079 (Hose et al) a lactic acid fermented product including milk fermented by Lactobacillus delbrueckii ssp bulgaricus  (same as Lactobacillus bulgaricus) contains polysaccharides. 
The cited US 4,965,079 (Hose et al) also teaches a combination of Lactobacillus delbrueckii ssp bulgaricus and Streptococcus thermophilus are commonly used as starter cultures for fermentation of milk products (col. 1, lines 20-22; col. 3, lines 3-17) suitable as foods for ingestion and having a good texture. But US 4,965,079 (Hose et al) is silent about the use of strain Streptococcus thermophilus OLS3290 in combination with Lactobacillus. 
However, a combination of Lactobacillus delbrueckii ssp bulgaricus and Streptococcus thermophilus strain OLS3290 (FERM BP 19638) has been known and used a starter culture for providing fermented milk suitable for nutrition and having a good quality including low acidity upon cold storage.  For example: see WO 2015/068790 (Derwent English abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to practice administration of a product with poorly soluble and digestible phytochemicals fermented by lactic bacteria belonging to Lactobacillus delbrueckii ssp bulgaricus and Streptococcus thermophilus strain OLS3290 with a reasonable expectation of success in promoting intake of poorly water soluble and digestible phytochemicals because lactic bacteria belonging to Lactobacillus delbrueckii ssp bulgaricus provide for conversion of phytochemicals and for increased amounts of easy digestible phytochemicals as taught by WO 2014/091988 and because a good quality fermented milk products are produced by a combination of Lactobacillus delbrueckii ssp bulgaricus and Streptococcus thermophilus including Streptococcus thermophilus strain OLS3290 as adequately evidenced by US 4,965,079 (Hose et al) and WO 2015/068790 (Inoue et al).
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 19-32  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/091988 (Yamasaki et al), US 4,965,079 (Hose et al) and WO 2015/068790 (Inoue et al) as applied to claims 19-26 and 28-32 above, and further in view of Bartkiene et al (Food Technol. Biotechnol. 2013, 51(4), pages 471-478).
The cited references WO 2014/091988 (Yamasaki et al), US 4,965,079 (Hose et al) and WO 2015068790 (Inoue) as above. 
WO 2014/091988 (Yamasaki et al) teaches a method for promoting intake of poorly water-soluble phytochemicals including flavonoids by administering for human ingestion a lactic bacteria fermented product together with poorly water-soluble phytochemicals. The cited WO 2014/091988 (Yamasaki et al) is silent about increase in bioavailability of other than flavonoid  phytochemicals. 
But the prior art also teaches that  fermentation by lactic bacteria including Lactobacillus of vegetable products result in greater terpenoid bioavailability including lycopene and beta-carotene bioavailability in the dietary products. For example: see reference by Bartkiene at abstract and introduction. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to practice administration of a product with poorly soluble and digestible phytochemicals including polyphenols or terpenoids fermented by lactic bacteria Lactobacillus with a reasonable expectation of success in promoting intake of poorly water soluble and digestible phytochemicals because prior art teaches that fermentation by various representatives Lactobacillus of vegetable products result in greater bioavailability of various phytochemicals including isoflavone, lycopene and beta-carotene bioavailability in the dietary products as adequately evidenced by the cited references. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 15, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653